DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 08/20/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over (CN 106717030 A, English translation, now onwards Alcatel-Lucent), in view of Wu et al., (International Publication Number : WO 2016/119232 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 06/18/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al., (Pub. No.: US 2016/0381712 A).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 106717030 A, English translation, now onwards Alcatel-Lucent), in view of Yang et al., (Pub. No.: US 2016/0381712 A1), and further in view of Wu et al., (International Publication Number: WO 2016/119232 A1).

Regarding Claim 1,	 (Currently amended) Alcatel-Lucent discloses a method, comprising: 
receiving, by a terminal device from a network device, a control channel; (Alcatel-Lucent, Fig. 3, UE 200, page 7-8, Fig. 2, eNB 100, page 7)
determining, by the terminal device, a quantity of times of retransmission of the data channel based on a first mapping relationship and for transmitting the control channel, wherein the first mapping relationship is for transmitting the control channel and the quantity of times of retransmission of the data channel; and (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH.  In the document, R is repeated; Repetition in time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
receiving, by the terminal device, the data channel based on the quantity of times of retransmission of the data channel.  (Alcatel-Lucent, Figs. 3-4, and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
Alcatel-Lucent is not that explicit about following:
for transmitting the control channel by the network device, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel;
However, Yang discloses following:
for transmitting the control channel by the network device, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel; (Yang, Fig. 1, Fig. 5, [0081]-[0084] E-PDCCH/PDSCH, [0019], [0036] Yang discloses about control channel PDCCH and data channel PDSCH, UE receives PDCCH and/or a PDSCH from the eNB (S107) which is transmitting the control channel by the network device (eNB). [0202] PDSCH as a data channel.  PDSCH be limitedly transmitted is equal to control transmission of data on a data channel. Yang discloses about repetition, repetition number, PDCCH, and PDSCH repetition through various passages such as paragraphs, [0121]-[0127], and [0140]-[0142], etc.)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Alcatel-Lucent before the filing date of the claimed invention with that of Yang so that for transmitting the control channel by the network device, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel. The motivation to combine the teachings of Yang would impact on a repetition number of the data channel, and determine the quantity of times of retransmission of the data channel (PDSCH). It would increase the coverage. (Yang, [0004]-[0005], Fig. 1, [0036] Fig. 5, [0081]-[0084], and [0121]-[0127], and [0140]-[0142])
The reference Alcatel-Lucent, and Yang are not explicit about size of resource.
However, Wu discloses about a size of the resource.  (Wu, [0029] One of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E) PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E) PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to motivated to combine the teachings of Alcatel-Lucent, and Yang before the filing date of the claimed invention with that of Wu so that size of the resource be included in a method.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029] and [0034])

Regarding Claim 2,	 (Currently amended) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 1, wherein the first mapping relationship is predefined, or obtained by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, page 7-8) by receiving a radio resource control message from the network device (Alcatel-Lucent, Fig. 2, eNB 100, page 7).  (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related)

Regarding Claim 3,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel.  (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 4,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel. (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 5,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 6,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 5, wherein the quantity of control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set.  (Alcatel-Lucent), Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 7,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in (Alcatel-Lucent, Fig. 8, Page 10-12, times of repetitions or retransmission, time domain/time migration and EPDCCH)
 
Regarding Claim 8,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in frequency domain.  (Alcatel-Lucent, Fig. 8, page 10-12, times of repetitions or retransmission, time domain, and EPDCCH, frequency domain is common knowledge in the art)

Regarding Claim 9,	 (Currently amended) The combination of Alcatel-Lucent, and Yang disclose an apparatus, comprising: (Alcatel-Lucent, Fig. 3, UE 200, page 7-8)
a receiver, configured to: (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, page 7-8)
receive a control channel from a network device, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel; and (Alcatel-Lucent, Figs. 3-4, and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH, In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe, (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
at least one processor; and (Alcatel-Lucent, Fig. 3, processor 200, page 8)
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for: (Alcatel-Lucent, Fig. 3, Computer readable medium, page 8)
detecting the control channel; and (Alcatel-Lucent, The UE has a transmitter which transmits the control channel)
 for transmitting the control channel by the network device; and determining a quantity of times of retransmission of the data channel based on a first mapping relationship and the size of the resource for transmitting the control channel, wherein the first mapping relationship is between the size of the resource for transmitting the control channel and the quantity of times of retransmission of the data channel; and (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH.  In the document, R is repeated; Repetition in time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
wherein the receiver (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, page 7-8)
(Alcatel-Lucent, Figs. 3-4, and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH, In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe, (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
The reference Alcatel-Lucent, and Yang are not explicit about determining a size of the resource/between the size of resource.
However, Wu discloses about determining a size of the resource/between the size of resource.  (Wu, [0029] One of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E) PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E) PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to motivated to combine the teachings of Alcatel-Lucent, and Yang before the filing date of the claimed invention with that of Wu so that determining a size of the resource/between (Wu, Abstract, [0001]-[0004], [0029] and [0034])
 
Regarding Claim 10,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 9, wherein the first mapping relationship is predefined.  (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, page 9-12)

Regarding Claim 11,	 (Currently amended) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 9, wherein the receiver is further configured to obtain the first mapping relationship by receiving a radio resource control message from the network device.  (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, page 9-12)

Regarding Claim 12,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel. (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)
 
Regarding Claim 13,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 14,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements used to transmit the control channel and a quantity of times of retransmission of the control channel.  (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Alcatel-Lucent, Fig. 3, page 8, Control Channel Element (CCE).  The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 15,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 14, wherein the quantity of control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set. (Alcatel-Lucent), Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 16,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 14, wherein the quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in time domain, or a quantity of times of retransmission of the control channel in frequency domain.  (Alcatel-Lucent, Fig. 8, Page 10-12, times of repetitions or retransmission, time domain/time migration and EPDCCH, frequency domain is common knowledge in the art)

Regarding Claim 17,	 (Currently amended) The combination of Alcatel-Lucent, and Yang disclose an apparatus, comprising: (Alcatel-Lucent, Fig. 2, eNB 100, page 7, Here the examiner is interpreting an apparatus as BS/eNB)
at least one processor; and (Alcatel-Lucent, Fig. 2, processor 110, page 7)
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for:  (Alcatel-Lucent, Fig. 2, computer readable recording medium, page 7)
 for transmitting a control channel, wherein the control channel carries a first parameter, the first parameter is used to control transmission of data on a data channel, and a first mapping relationship exists between the size of the resource for transmitting the control channel and a quantity of times of retransmission of the data channel; and (Alcatel-Lucent, Figs. 5-7 and 9-10 are mapping related, Figs. 3-4 and 8, page 8-12, for coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH.  In the document, R is repeated; Repetition in time domain will be referred to as AL will be referred to as the repetition in subframe. (E) sum (being referred to as total polymerization resource (TAR) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
(Alcatel-Lucent, The BS or eNB has a transmitter which transmits the control channel)
	The reference Alcatel-Lucent, and Yang are not explicit about determining a size of the resource/between the size of resource.
However, Wu discloses about determining a size of the resource/between the size of resource.  (Wu, [0029] One of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E) PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E) PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to motivated to combine the teachings of Alcatel-Lucent, and Yang before the filing date of the claimed invention with that of Wu so that determining a size of the resource/between the size of resource be included in a system.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029] and [0034])

Regarding Claim 18,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 17, wherein the first mapping relationship is predefined, or the program further includes instructions for notifying a terminal device of the first mapping relationship using a radio resource control message.  (Alcatel-Lucent, Figs. 5-7, and 9-10, page 9-12 are mapping related) 

Regarding Claim 19,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 17, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel, or a quantity of times of retransmission of the control channel, or a product of the quantity of the control channel elements used to transmit the control channel and the quantity of times of retransmission of the control channel. (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size)
 
Regarding Claim 20,	 (Original) The combination of Alcatel-Lucent, Yang, and Wu disclose the apparatus according to claim 19, wherein the quantity of the control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set.  (Alcatel-Lucent), Fig. 3, page 8, Control Channel Element (CCE), the number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and 1, 2, 4, or 8 continuous CCE (logic sequence, page 9 and 10, CCE or ECCE, also Figs. 6 and 7, page 12)

Regarding Claim 21,	 (New) The combination of Alcatel-Lucent, Yang, and Wu disclose the method of claim 1, wherein the control channel is a physical downlink control channel (PDCCH), wherein the data channel is a physical downlink shared channel (PDSCH), and wherein the size of the resource for transmitting the control channel is a quantity of control channel elements (CCES) used for carrying the PDCCH.   (Wu, Wu discloses about the a size of the resource, the paragraph [0029] discloses that one of the benefits is the size of the resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Yang, Fig. 1, [0036] Fig. 5, [0081]-[0084], and [0121]-[0127], and [0140]-[0142])

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463